DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 5/31/2022 is acknowledged. Claims 1, 3, 5, 12, 21 and 24 have been amended. Claims 2, 4, 6, 14, 16 have been canceled.  Claims 25-31 are added.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 5, 7-13, 15, 21, 24-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 are rejected under 35 U.S.C. 103 as being unpatentable over Subramanian et al. (US 2020/0286891 A1) in view of Glass et al. (US 2014/0027860 A1).
Regarding claim 1, Subramanian teaches a semiconductor structure (device in Figs. 3A-3G of Subramanian) comprising: 
a first set of fin structures (left two fins 302 in Fig. 3B of Subramanian);
a second set of fin structures (right two fins 302 in Fig. 3B of Subramanian);
a dielectric stack (308-310-312 as shown in Fig. 3B) positioned between the first set of fin structures and the second set of fin structures, the dielectric stack having a top surface (top surface of 308-310-312) at substantially a same level as top surfaces (top surface of fins 302) of the first and second sets of fin structures, the dielectric stack comprising: 
a first dielectric material (308) conforming to a bottom and sides of the dielectric stack; 
a second dielectric material (312) along a top surface of the dielectric stack; and 
a third dielectric material (310) in a middle of the dielectric stack; 
a gate structure (340 in Fig. 3F) positioned over the first set of fin structures, the second set of fin structures and the dielectric stack; 
a second dielectric sidewall structure (gate sidewall spacers of the gate electrode 340 is an implicit part of a gate structure) on sidewalls of an upper portion (portion of the gate above the fin’s top surface) of the gate structure; and 
a source/drain region (source/drain regions are inherent structure of a transistor and are located next to the gate structure) adjacent to the dielectric stack
But Subramanian does not teach that the semiconductor structure comprising: a first dielectric sidewall structure on sidewalls of a lower portion of the gate structure; wherein the source/drain region is in contact with each fin structure of the first set of fin structures, the first dielectric sidewall structure, and the second dielectric sidewall structure.  
Glass teaches a method of forming a spacer and epitaxial S/D region of a finFET (Figs. 11c-11f of Glass).  The method comprises: forming a gate structure over the top and sides of a fin (as seen in Fig. 11c of Glass); forming a spacer on the sidewalls of the gates, the spacer includes a first dielectric sidewall structure (portion of spacer at level below the top surface and on the sides of the fin in Fig. 11c of Glass) on sidewalls of the lower portion of the gate structure and a second dielectric sidewall structure (portion of spacer at level above the top surface of the fin in Fig. 11c of Glass) on sidewalls of the upper portion of the gate; removing the S/D regions of the fins (Fig. 11d); forming the epitaxial S/D regions in the recesses formed by the removal of the fin portions above (see Fig. 11f of Glass).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the spacers next to the gate structure and epitaxial S/D regions as according to Glass in order to fully protect the gate electrode, to reduce electrical short to the gate electrode, and to increase area for S/D contact.
As incorporated, the epitaxial S/D region is the source/drain region of the claim, and is in contact with each fin structure, the first dielectric sidewall structure, and the second dielectric sidewall structure (as shown in Fig. 11f of Glass).
Regarding claim 3, Subramanian in view of Glass teaches all the limitations of the semiconductor structure of claim 1, and also teaches wherein a top surface of the first dielectric sidewall structure is at a same level as the top surface of the dielectric stack (as combined in claim 2, the first dielectric sidewall structure extends from the top surface of STI 305 of Subramanian to the level of the top surface of the fins 302).  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable Subramanian in view of Glass, as applied to claim 1 above, and further over in view of Lee et al. (US 2018/0151564 A1).
Regarding claim 5, Subramanian in view of Glass teaches all the limitations of the semiconductor structure of claim 1, but does not teach wherein the first dielectric sidewall structure has a thickness within a range of about 4-10 nanometers.  
Lee teaches a fin device (Figs. 2A-2C of Lee).  The gate spacer (132) has thickness in a range from 5 to 40nm (see [0049] of Lee).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the spacer 112 of Subramanian-Ching to have thickness in the range from 5 to 40nm, as disclosed by Lee, since this is known range of spacer thickness for a finfet device.
As incorporated, since the claimed ranges of 4-10 nm "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists.  Therefore, it would have been obvious at the effective filing date of the claimed invention to a person having ordinary skill in the art to have made the thickness of the first dielectric sidewall structure to be in a range of about 4-10 nanometers.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable Subramanian in view of Glass, as applied to claim 1 above, and further over in view of Hafez et al. (US 2019/0304971 A1).
Regarding claim 7, Subramanian in view of Glass teaches all the limitations of the semiconductor structure of claim 1, but does not teach wherein the first dielectric material includes at least one of SiN, SiCN, SiOC, HfO2, ZrO2, HfAlOx, HfSiOx, and Al2O3.  
Hafez teaches a finfet device with a gate endcap isolation structure (950 in Fig. 9A-9C of Hafez).  The gate endcap isolation structure comprises: a first dielectric material (lower dielectric portion 952 in Fig. 9B) conforming to a bottom and sides of the dielectric stack; a second dielectric material (954) along a top surface of the dielectric stack; and a third dielectric material (956) in a middle of the dielectric stack.  The first dielectric material is made of silicon nitride (952 is the same as layer 928, which is made of silicon nitride, as described in [0086] of Hafez); the second dielectric material is made of hafnium oxide (as described in [0086] of Hafez); the third dielectric material is made of silicon oxide (as described in [0087] of Hafez).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the dielectric stack of Subramanian as according to Hafez.  The material choice is a known solution to a known structure in the art.
Regarding claim 8, Subramanian-Glass-Hafez teaches all the limitations of the semiconductor structure of claim 7, and also teaches wherein the second dielectric material includes a different one of at least one of SiN, SiCN, SiOC, HfO2, ZrO2, HfAlOx, HfSiOx, and Al203 (as combined above, the second dielectric material is hafnium oxide).  
Regarding claim 9, Subramanian in view of Glass teaches all the limitations of the semiconductor structure of claim 1, but does not teach wherein the third dielectric material comprises an oxide material.  
Hafez teaches a finfet device with a gate endcap isolation structure (950 in Fig. 9A-9C of Hafez).  The gate endcap isolation structure comprises: a first dielectric material (lower dielectric portion 952 in Fig. 9B) conforming to a bottom and sides of the dielectric stack; a second dielectric material (954) along a top surface of the dielectric stack; and a third dielectric material (956) in a middle of the dielectric stack.  The first dielectric material is made of silicon nitride (952 is the same as layer 928, which is made of silicon nitride, as described in [0086] of Hafez); the second dielectric material is made of hafnium oxide (as described in [0086] of Hafez); the third dielectric material is made of silicon oxide (as described in [0087] of Hafez).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the dielectric stack of Subramanian as according to Hafez.  The material choice is a known solution to a known structure in the art.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable Subramanian in view of Glass, as applied to claim 1 above, and further over in view of Park et al. (US 2019/0067115 A1).
Regarding claim 10, Subramanian in view of Glass teaches all the limitations of the semiconductor structure of claim 1, but does not teach wherein a height of the fin structures is greater than 50 nanometers.  
Park teaches a finfet device (Figs. 1 of Park).  The fin structure has fin height ranging from 40 nm to 150 nm and pitch of 20nm to 100 nm (see [0072] of Lee).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the fin structure to have fin height ranging from 40 nm to 150 nm as disclosed by Lee.  This is typical dimensions of fin structures in the art.
As incorporated, since the claimed ranges of greater than 50 nm "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists.  Therefore, it would have been obvious at the effective filing date of the claimed invention to a person having ordinary skill in the art to have made the height of the fin structure to be in a range of 50 nanometers or greater.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Regarding claim 11, Subramanian in view of Glass teaches all the limitations of the semiconductor structure of claim 1, but does not teach wherein a pitch of the fin structures is less than 24 nanometers.  
Park teaches a finfet device (Figs. 1 of Park).  The fin structure has fin height ranging from 40 nm to 150 nm and pitch of 20nm to 100 nm (see [0072] of Lee).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the fin structure to have fin pitch in the range of 20nm to 100 nm, as disclosed by Lee.  This is typical dimensions of fin structures in the art.
As incorporated, since the claimed ranges of 24 nm or less "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists.  Therefore, it would have been obvious at the effective filing date of the claimed invention to a person having ordinary skill in the art to have made the pitch of the fin structure to be in a range of 24 nanometers or less.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable Subramanian in view of Glass, as applied to claim 1 above, and further over in view of Chang et al. (US 9520482 B1).
Regarding claim 25, Subramanian in view of Glass teaches all the limitations of the semiconductor structure of claim 1, but does not teach wherein a top surface of the source/drain region is higher than an interface between the first dielectric sidewall structure and the second dielectric sidewall structure.
Chang teaches an epitaxial S/D region (250 in Fig. 17B) has top surface higher than the level of the top surface of the fin (230).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the source/drain region so that its top surface is higher than the top surface of the fin structure in order to have a larger size.  
As defined, the top surface of the fin structure is the interface between the first dielectric sidewall structure and the second dielectric sidewall structure.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable Subramanian in view of Glass, as applied to claim 1 above, and further over in view of Hsieh et al. (US 2020/0135580 A1).
Regarding claim 26 Subramanian in view of Glass teaches all the limitations of the semiconductor structure of claim 1, but does not teach wherein a top surface of the first dielectric sidewall structure is higher than a top surface of the third dielectric material. 
Hsieh teaches the dielectric stack (275 – 500 in Fig. 10 of Hsieh) wherein the wherein a top surface of the first dielectric sidewall structure (top surface of the vertical portions of layer 275) is higher than a top surface of the third dielectric material (410).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the dielectric stack of Subramanian as according to Hsieh in order to better isolate the transistors in the device (as discussed in [0025]-[0026] of Hsieh.)
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable Subramanian in view of Glass, as applied to claim 1 above, and further over in view of Cheng et al. (US 2015/0228653 A1).
Regarding claim 27, Subramanian in view of Glass teaches all the limitations of the semiconductor structure of claim 1, but does not teach wherein a space between two adjacent ones of the first set of fin structures is between about 5 nm and about 10 nm.  
Cheng teaches a fin device where the fin spacing less than or equal to 10 nm (see [0043] of Cheng).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the fins of Subramanian so that the fin spacing is less than or equal to 10nm in order to have high device density.

Claims 21, 24 and 30 are rejected under 35 U.S.C. 103 as being unpatentable Subramanian in view of Glass.
Regarding claim 21, Subramanian teaches a semiconductor structure (device in Figs. 3A-3G of Subramanian) comprising: 
a first fin structure (left two fins 302 in Fig. 3B of Subramanian); 
a second fin structure (right two fins 302 in Fig. 3B of Subramanian); 
a dielectric stack (308-310-312 as shown in Fig. 3B) positioned between the first fin structure and the second fin structure, the dielectric stack having a top surface (top surface of 308-310-312) at substantially a same level as top surfaces (top surface of fins 302) of the first and second fin structures, the dielectric stack comprising: 
a first dielectric material (308) conforming to a bottom and sides of the dielectric stack; 
a second dielectric material (312) along a top surface of the dielectric stack; and 
a third dielectric material (310) in a middle of the dielectric stack; 
a gate structure (340 in Fig. 3F) positioned over the first fin structure, the second fin structure, and the dielectric stack; 
a second dielectric sidewall structure (gate sidewall spacers of the gate electrode 340 is an implicit part of a gate structure) on sidewalls of an upper portion (portion of the gate above the level of the fin’s top surface) of the gate structure; and 
a source/drain region (source/drain regions are inherent structure of a transistor and are located next to the gate structure) adjacent to the dielectric stack.
But Subramanian does not teach that semiconductor structure comprising: a first dielectric sidewall structure on sidewalls of a lower portion of the gate structure; wherein a top surface of the source/drain region is higher than an interface between the first dielectric sidewall structure and the second dielectric sidewall structure.  
Glass teaches a method of forming a spacer and epitaxial S/D region of a finFET (Figs. 11c-11f of Glass).  The method comprises: forming a gate structure over the top and sides of a fin (as seen in Fig. 11c of Glass); forming a spacer on the sidewalls of the gates, the spacer includes a first dielectric sidewall structure (portion of spacer at level below the top surface and on the sides of the fin in Fig. 11c of Glass) on sidewalls of the lower portion of the gate structure and a second dielectric sidewall structure (portion of spacer at level above the top surface of the fin in Fig. 11c of Glass) on sidewalls of the upper portion of the gate; removing the S/D regions of the fins (Fig. 11d); forming the epitaxial S/D regions in the recesses formed by the removal of the fin portions above (see Fig. 11f of Glass).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the spacers next to the gate structure and epitaxial S/D regions as according to Glass in order to fully protect the gate electrode, to reduce electrical short to the gate electrode, and to increase area for S/D contact.
As incorporated, the epitaxial S/D region is the source/drain region of the claim, and is in contact with each fin structure, the first dielectric sidewall structure, and the second dielectric sidewall structure (as shown in Fig. 11f of Glass).
Regarding claim 24, Subramanian in view of Glass teaches all the limitations of the semiconductor structure of claim 21, and also teaches wherein a top surface of the first dielectric sidewall structure is at a same level as the top surface of the dielectric stack (as shown in Fig. 3F of Subramanian and combined in claim 1 above).  
Regarding claim 30, Subramanian in view of Glass teaches all the limitations of the semiconductor structure of claim 21, and also teaches wherein the source/drain region is in contact with the first fin structure, the first dielectric sidewall structure, and the second dielectric sidewall structure (as combined in claim 21 above).
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable Subramanian in view of Glass, as applied to claim 1 above, and further over in view of Chang.
Regarding claim 31, Subramanian in view of Glass teaches all the limitations of the semiconductor structure of claim 21, but does not teach wherein a top surface of the source/drain region is higher than a top surface of the third dielectric material.
Chang teaches an epitaxial S/D region (250 in Fig. 17B) has top surface higher than the level of the top surface of the fin (230).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the source/drain region so that its top surface is higher than the top surface of the fin structure in order to have a larger size.  
As defined, the top surface of the fin structure is the interface between the first dielectric sidewall structure and the second dielectric sidewall structure.

Allowable Subject Matter
Claims 12-13, 15, and 28-29 are allowed.
Regarding claim 12, the prior art of record does not disclose or fairly suggest a semiconductor structure comprising: “a dielectric stack positioned between the first set of fin structures and the second set of fin structures, the dielectric stack having a top surface at substantially a same level as top surfaces of the first and second sets of fin structures; a gate structure positioned over the first set of fin structures, the second set of fin structures and the dielectric stack; a first dielectric sidewall structure on sidewalls of a lower portion of the gate structure; and a second dielectric sidewall structure on sidewalls of an upper portion of the gate structure, wherein the first dielectric sidewall structure comprises a different material than the second dielectric sidewall structure” along with other limitations of the claim.  
The closes prior art of record are Subramanian et al. (US 2020/0286891 A1) and Hafez (US 2019/0304971 A1).  Both of these reference disclosed a dielectric stack having at least three layers.  However, none of these reference teaches the sidewall spacers to the gates have a first and a second portions as claimed, where these first and second portions are made of different materials.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tuan A Hoang/           Primary Examiner, Art Unit 2822